                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

Richard L. Saylor,

            Plaintiff,

     v.                                      Case No. 2:16-cv-882

Commissioner of
Social Security,

            Defendant.

                                     ORDER
     This matter is before the court for consideration of the
October 11, 2019, report and recommendation of the United States
magistrate judge to whom this case was referred pursuant to 28
U.S.C.     §636(b).      The   magistrate      judge   concluded    that   the
administrative law judge erred in his consideration of the opinion
of plaintiff’s treating physician, Dr. Jack Butterfield..                  The
magistrate judge recommended that this case be remanded to the
Commissioner pursuant to 42 U.S.C.§405(g), sentence four, for
further review of Dr. Butterfield’s opinion.
     The report and recommendation specifically advised the parties
that failure to object to the report and recommendation within
fourteen days of the report “will result in a waiver of the right
to have the district judge review the Report and Recommendation de
novo, and also operates as a waiver of the right to appeal the
decision     of   the    District    Court     adopting   the   Report     and
Recommendation.”        Doc. 35, p. 15.        The time period for filing
objections to the report and recommendation has expired, and no
party has objected to the report and recommendation.
     The    court     adopts   the   report    and   recommendation   of   the
magistrate judge (Doc. 35).   The decision of the Commissioner is
reversed, and this case is remanded to the Commissioner under §405,
sentence four, for further administrative proceedings, as discussed
in the report and recommendation.   The clerk shall enter judgment
remanding this case to the Commissioner.


Date: October 30, 2019             s/James L. Graham
                           James L. Graham
                           United States District Judge




                                2
